DETAILED ACTION
This is the first office action on the merits of the instant application subsequent to a request for continued examination filed September 22, 2022 and incorporating the submission filed August 19, 2022, wherein claims 7, 14, 16 and 18 are amended and new claims 32-35 are presented for consideration.  Claims 1-6, 8-12 and 19-23 having been previously cancelled,.  Claims 7, 13-18 and 24-35 remain in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 19, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 13-18, 24-27 and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (US 2013/0304344 A1) in view of Deng (US 2011/0098886 A1).
Abe teaches, according to claim 7, an information processing apparatus mounted in a vehicle comprising: 
an ECU (20, Fig. 1) programmed to:  
receive a plurality of front-rear accelerations respectively from a plurality of drive assistance applications (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL which are an acceleration degree or a deceleration degree required by the ACC application 21, the PCS application 22 and the ASL application 23…”); 
arbitrate the plurality of front-rear accelerations (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL … are adjusted as a target G to the engine ECU 30 by a target G adjustment unit 24.”); 
calculate a motion request based on the arbitration (Abe, at least Fig. 1 and para. [0032], “The engine ECU 30 calculates an engine output in a target torque calculation unit 31…”); and 
distribute the motion request to at least one of a plurality of actuator systems (Abe, at least Fig. 1 and para. [0032], “…and outputs an engine command value to the engine, according to the required driving force or the upper limit engine rotation number from the driver support system ECU 20.”); and
inform at least one of the drive assistance applications of results of the arbitration (Abe, at least para. [0031], “In a target driving force request unit 25, the target G is feedback-controlled so as to match the target G and an actual vehicle and converted into a target driving force (a required driving force) which compensates disturbance affection. As described above, the command signal with regard to the required driving force and whether there is the brake permission or not, the upper limit engine rotation number during the CVT engine brake, and an engine brake volume increment request command signal as the case may be are transmitted from the driver support system ECU 20 to the engine ECU 30 and the brake ECU 40. The driver support system ECU 20 does not perform a speed change ratio control or the like, and outputs only the upper limit engine rotation number or the required driving force.”).
Abe discloses a driver support system which supports a driver’s driving operations.  While it would follow that at least one of the drive assistance applications would be informed of an operation of a driver of the vehicle, Abe does not expressly teach it.  Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals and driver assessment signals, and provides the integrated advisory command signals and integrated feature states. The vehicle/environment sensing and perception processor 42 also receives the driver request signals from the HMI processor 72 and provides environment assessment signals to the HMI processor 72. The command integration processor 64 and the HMI processor 72 both send and receive signals from other vehicle systems, such as a lane change warning system (LCW) 122, a lane departure warning system (LDW) 124, a side blind zone alert system (SBZA) 126, etc. The HMI processor 72 receives the driver request signals and driver's state detection signals from various HMI devices 128. The HMI processor 72 provides HMI processing output signals to the HMI devices 128. The HMI devices 128 can include any suitable human machine interface devices, including buttons and knobs 130, feature activation driver inputs, settings, preferences and customization devices 132, driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 13, Abe teaches a vehicle comprising the information processing apparatus of claim 7 (Abe, at least para. [0028]).

Abe teaches, according to claim 14, a manager mounted in a vehicle comprising: 
an ECU (20, Fig. 1) programmed to: 
receive a plurality of front-rear accelerations respectively from a plurality of Advanced Driver Assistance Systems (ADAS) applications (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL which are an acceleration degree or a deceleration degree required by the ACC application 21, the PCS application 22 and the ASL application 23…”); 
arbitrate the plurality of received front-rear accelerations; calculate a motion request based on the arbitration (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL … are adjusted as a target G to the engine ECU 30 by a target G adjustment unit 24.”); 
distribute the calculated motion request to at least one of a plurality of actuator systems (Abe, at least Fig. 1 and para. [0032], “…and outputs an engine command value to the engine, according to the required driving force or the upper limit engine rotation number from the driver support system ECU 20.”); and 
inform at least one of the ADAS applications of results of the arbitration (Abe, at least para. [0031], “In a target driving force request unit 25, the target G is feedback-controlled so as to match the target G and an actual vehicle and converted into a target driving force (a required driving force) which compensates disturbance affection. As described above, the command signal with regard to the required driving force and whether there is the brake permission or not, the upper limit engine rotation number during the CVT engine brake, and an engine brake volume increment request command signal as the case may be are transmitted from the driver support system ECU 20 to the engine ECU 30 and the brake ECU 40. The driver support system ECU 20 does not perform a speed change ratio control or the like, and outputs only the upper limit engine rotation number or the required driving force.”).
Abe discloses a driver support system which supports a driver’s driving operations.  While it would follow that at least one of the drive assistance applications would be informed of an operation of a driver of the vehicle, Abe does not expressly teach it.  Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals and driver assessment signals, and provides the integrated advisory command signals and integrated feature states. The vehicle/environment sensing and perception processor 42 also receives the driver request signals from the HMI processor 72 and provides environment assessment signals to the HMI processor 72. The command integration processor 64 and the HMI processor 72 both send and receive signals from other vehicle systems, such as a lane change warning system (LCW) 122, a lane departure warning system (LDW) 124, a side blind zone alert system (SBZA) 126, etc. The HMI processor 72 receives the driver request signals and driver's state detection signals from various HMI devices 128. The HMI processor 72 provides HMI processing output signals to the HMI devices 128. The HMI devices 128 can include any suitable human machine interface devices, including buttons and knobs 130, feature activation driver inputs, settings, preferences and customization devices 132, driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 15, Abe teaches a vehicle comprising the manager of claim 14 (Abe, at least para. [0028]).

Abe teaches, according to claim 16, a system comprising: 
a plurality of actuator systems (Abe, at least para. [0048], “In addition, according to the present embodiment, the engine ECU 30 and the brake ECU 40 performs any one of the mechanical brake and the regeneration brake, during the engine brake, under a condition that the rotation number of the driving source reaches an allowable upper limit rotation number. Therefore, the noises due to the engine brake are suppressed within an allowable limit, and the cost can be reduced by preventing the mechanical brake or the regeneration brake from being exhausted.”); and 
an information processing apparatus mounted in a vehicle, the information processing apparatus including an ECU (20, Fig. 1) programmed to: 
receive a plurality of front-rear accelerations respectively from a plurality of ADAS applications (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL which are an acceleration degree or a deceleration degree required by the ACC application 21, the PCS application 22 and the ASL application 23…”); 
arbitrate the plurality of front-rear accelerations (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL … are adjusted as a target G to the engine ECU 30 by a target G adjustment unit 24.”); 
calculate a motion request based on the arbitration (Abe, at least Fig. 1 and para. [0032], “The engine ECU 30 calculates an engine output in a target torque calculation unit 31…”); and 
distribute the motion request to at least one of the plurality of actuator systems (Abe, at least Fig. 1 and para. [0032], “…and outputs an engine command value to the engine, according to the required driving force or the upper limit engine rotation number from the driver support system ECU 20.”); and 
inform at least one of the ADAS applications of results of the arbitration (Abe, at least para. [0031], “In a target driving force request unit 25, the target G is feedback-controlled so as to match the target G and an actual vehicle and converted into a target driving force (a required driving force) which compensates disturbance affection. As described above, the command signal with regard to the required driving force and whether there is the brake permission or not, the upper limit engine rotation number during the CVT engine brake, and an engine brake volume increment request command signal as the case may be are transmitted from the driver support system ECU 20 to the engine ECU 30 and the brake ECU 40. The driver support system ECU 20 does not perform a speed change ratio control or the like, and outputs only the upper limit engine rotation number or the required driving force.”).
Abe discloses a driver support system which supports a driver’s driving operations.  While it would follow that at least one of the drive assistance applications would be informed of an operation of a driver of the vehicle, Abe does not expressly teach it.  Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals and driver assessment signals, and provides the integrated advisory command signals and integrated feature states. The vehicle/environment sensing and perception processor 42 also receives the driver request signals from the HMI processor 72 and provides environment assessment signals to the HMI processor 72. The command integration processor 64 and the HMI processor 72 both send and receive signals from other vehicle systems, such as a lane change warning system (LCW) 122, a lane departure warning system (LDW) 124, a side blind zone alert system (SBZA) 126, etc. The HMI processor 72 receives the driver request signals and driver's state detection signals from various HMI devices 128. The HMI processor 72 provides HMI processing output signals to the HMI devices 128. The HMI devices 128 can include any suitable human machine interface devices, including buttons and knobs 130, feature activation driver inputs, settings, preferences and customization devices 132, driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 17, Abe teaches a vehicle comprising the system of claim 16 (Abe, at least para. [0028]).

Abe teaches, according to claim 18, a control method performed by an ECU (20, Fig. 1) mounted in a vehicle, the method comprising: 
receiving a plurality of front-rear accelerations respectively from a plurality of ADAS applications (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL which are an acceleration degree or a deceleration degree required by the ACC application 21, the PCS application 22 and the ASL application 23…”); 
arbitrating the plurality of front-rear accelerations (Abe, at least Fig. 1 and para. [0030], “Targets G.sub.ACC, G.sub.PCS, and G.sub.ASL … are adjusted as a target G to the engine ECU 30 by a target G adjustment unit 24.”); 
calculating a motion request based on the arbitration (Abe, at least Fig. 1 and para. [0032], “The engine ECU 30 calculates an engine output in a target torque calculation unit 31…”); 
distributing the motion request to at least one of a plurality of actuator systems (Abe, at least Fig. 1 and para. [0032], “…and outputs an engine command value to the engine, according to the required driving force or the upper limit engine rotation number from the driver support system ECU 20.”); and 
informing at least one of the ADAS applications of results of the arbitration (Abe, at least para. [0031], “In a target driving force request unit 25, the target G is feedback-controlled so as to match the target G and an actual vehicle and converted into a target driving force (a required driving force) which compensates disturbance affection. As described above, the command signal with regard to the required driving force and whether there is the brake permission or not, the upper limit engine rotation number during the CVT engine brake, and an engine brake volume increment request command signal as the case may be are transmitted from the driver support system ECU 20 to the engine ECU 30 and the brake ECU 40. The driver support system ECU 20 does not perform a speed change ratio control or the like, and outputs only the upper limit engine rotation number or the required driving force.”).
Abe discloses a driver support system which supports a driver’s driving operations.  While it would follow that at least one of the drive assistance applications would be informed of an operation of a driver of the vehicle, Abe does not expressly teach it.  Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals and driver assessment signals, and provides the integrated advisory command signals and integrated feature states. The vehicle/environment sensing and perception processor 42 also receives the driver request signals from the HMI processor 72 and provides environment assessment signals to the HMI processor 72. The command integration processor 64 and the HMI processor 72 both send and receive signals from other vehicle systems, such as a lane change warning system (LCW) 122, a lane departure warning system (LDW) 124, a side blind zone alert system (SBZA) 126, etc. The HMI processor 72 receives the driver request signals and driver's state detection signals from various HMI devices 128. The HMI processor 72 provides HMI processing output signals to the HMI devices 128. The HMI devices 128 can include any suitable human machine interface devices, including buttons and knobs 130, feature activation driver inputs, settings, preferences and customization devices 132, driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claims 24-27, a driver requested acceleration is not included in the plurality of front-rear accelerations (Abe, at least para. [0029], “The driver support system ECU 20 includes an application program which supports a driver's driving operation such as an ACC application 21 which allows a host vehicle to perform a tracking travel in a predetermined distance with respect to a preceding vehicle, a PCS (Pre-Crash Safety) application 22 which aims to reduce a collision damage by detecting vehicles or obstacles on a travelling path, and an ASL (Auto Speed Limit) application 23 which controls a vehicle not to exceed a predetermined upper limit vehicle speed.”).

Regarding claim 32, the information representing an operation of a driver of the vehicle is a driver-requested acceleration.  Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications, including driver-requested acceleration (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals … The HMI devices 128 can include any suitable human machine interface devices, including …driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 33, the driver's operation information is a driver-requested acceleration. Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications, including driver-requested acceleration (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals … The HMI devices 128 can include any suitable human machine interface devices, including …driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 34, the information representing an operation of a driver of the vehicle is a driver-requested acceleration. Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications, including driver-requested acceleration (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals … The HMI devices 128 can include any suitable human machine interface devices, including …driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 35, the information representing an operation of a driver of the vehicle is a driver-requested acceleration. Deng teaches receipt and interpretation of driver inputs for use by the drive assistance applications, including driver-requested acceleration (Deng, at least para. [0025], “As discussed above, the command integration processor 64 receives the desired longitudinal dynamics signals, the desired lateral/roll dynamics signals and the desired steering torque signals from the driver command interpreter 46, the motion planning processor 52 and the motion planning processor 54. The command integration processor 64 interacts with the HMI processor 72 from which it receives the driver request signals … The HMI devices 128 can include any suitable human machine interface devices, including …driver driving devices 134, such as acceleration pedal, brake pedal, steering wheel, gear lever, turn switch, etc., a vehicle camera 136 that takes images of the driver's face, haptic seat 138, warning chimes 140, driver information center 142, left rear-view mirror 144 and right rear-view mirror 146.”).  It would have been obvious to incorporate the teaching of Deng into the system of Abe for the purpose of coordinating the drive assistance applications with the actual driving goals of the vehicle operator, and as a combination of prior art elements in a known manner with an expectation of predictable results. The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Deng, as applied to claims 7, 14, 16 and 18 above, respectively, and further in view of Inomata (US 2017/0217436 A1).
Abe teaches the elements of claim 7 above, but does not expressly teach, according to claim 28, selecting one of the drive assistance applications that will employ the results of the arbitration, and inform at least one of the drive assistance applications that is not the selected drive assistance application of the selected drive assistance application along with the results of the arbitration.  Inomata teaches, in Fig. 10 and accompanying text, a regulator that in addition to selecting acceleration requests from a plurality of requests, informs one of the non-selected applications of the arbitration by issuing an “operation stop request” (Inomata, at least Fig. 10 and para. [0090], “In FIG. 10, in a driving support apparatus 30 according to the third embodiment, the driving support ECU 200 is provided with a regulator 260b, as in the second embodiment. The regulator 260b according to the third embodiment, however, is partially different from the regulator 260 according to the second embodiment in configuration (refer to FIG. 9). Specifically, the regulator 260b is configured in such a manner that not only the ACC deceleration request outputted from the ACC controller 230 and the PCS deceleration request outputted from the PCS controller 250 but also the ACC acceleration request outputted from the ACC controller 230 are inputted to the regulator 260b. The regulator 260b is configured not only to output the ACC deceleration request and the PCS deceleration request to the brake ECU 400, but also to output the ACC acceleration request to the engine ECU 300.”; and para. [0091], “Moreover, the regulator 260b according to the third embodiment is also configured to output an operation stop request (i.e. a request to stop the operation of the ACC control) to the ACC controller 230. The operation stop request outputted by the regulator 260b will be described in detail in the following explanation regarding the operations.”).  It would have been obvious to incorporate the teaching of Inomata into the system of Abe for the purpose of providing additional feedback (as initially taught by Abe) to the driver assist systems to regulate operation of the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Abe teaches the elements of claim 14 above, but does not expressly teach, according to claim 29, selecting one of the ADAS applications that will employ the results of the arbitration; and informing at least one of the ADAS applications that is not the selected ADAS application of the selected ADAS application along with the results of the arbitration.  Inomata teaches, in Fig. 10 and accompanying text, a regulator that in addition to selecting acceleration requests from a plurality of requests, informs one of the non-selected applications of the arbitration by issuing an “operation stop request” (Inomata, at least Fig. 10 and para. [0090], “In FIG. 10, in a driving support apparatus 30 according to the third embodiment, the driving support ECU 200 is provided with a regulator 260b, as in the second embodiment. The regulator 260b according to the third embodiment, however, is partially different from the regulator 260 according to the second embodiment in configuration (refer to FIG. 9). Specifically, the regulator 260b is configured in such a manner that not only the ACC deceleration request outputted from the ACC controller 230 and the PCS deceleration request outputted from the PCS controller 250 but also the ACC acceleration request outputted from the ACC controller 230 are inputted to the regulator 260b. The regulator 260b is configured not only to output the ACC deceleration request and the PCS deceleration request to the brake ECU 400, but also to output the ACC acceleration request to the engine ECU 300.”; and para. [0091], “Moreover, the regulator 260b according to the third embodiment is also configured to output an operation stop request (i.e. a request to stop the operation of the ACC control) to the ACC controller 230. The operation stop request outputted by the regulator 260b will be described in detail in the following explanation regarding the operations.”).  It would have been obvious to incorporate the teaching of Inomata into the system of Abe for the purpose of providing additional feedback (as initially taught by Abe) to the driver assist systems to regulate operation of the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Abe teaches the elements of claim 16 above, but does not expressly teach, according to claim 30, selecting one of the ADAS applications that will employ the results of the arbitration; and inform at least one of the ADAS applications that is not the selected ADAS application of the selected ADAS application along with the results of the arbitration.  Inomata teaches, in Fig. 10 and accompanying text, a regulator that in addition to selecting acceleration requests from a plurality of requests, informs one of the non-selected applications of the arbitration by issuing an “operation stop request” (Inomata, at least Fig. 10 and para. [0090], “In FIG. 10, in a driving support apparatus 30 according to the third embodiment, the driving support ECU 200 is provided with a regulator 260b, as in the second embodiment. The regulator 260b according to the third embodiment, however, is partially different from the regulator 260 according to the second embodiment in configuration (refer to FIG. 9). Specifically, the regulator 260b is configured in such a manner that not only the ACC deceleration request outputted from the ACC controller 230 and the PCS deceleration request outputted from the PCS controller 250 but also the ACC acceleration request outputted from the ACC controller 230 are inputted to the regulator 260b. The regulator 260b is configured not only to output the ACC deceleration request and the PCS deceleration request to the brake ECU 400, but also to output the ACC acceleration request to the engine ECU 300.”; and para. [0091], “Moreover, the regulator 260b according to the third embodiment is also configured to output an operation stop request (i.e. a request to stop the operation of the ACC control) to the ACC controller 230. The operation stop request outputted by the regulator 260b will be described in detail in the following explanation regarding the operations.”).  It would have been obvious to incorporate the teaching of Inomata into the system of Abe for the purpose of providing additional feedback (as initially taught by Abe) to the driver assist systems to regulate operation of the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Abe teaches the elements of claim 18 above, but does not expressly teach, according to claim 31, selecting one of the ADAS applications that will employ the results of the arbitration, and informing at least one of the ADAS applications that is not the selected ADAS application of the selected ADAS application along with the results of the arbitration. Inomata teaches, in Fig. 10 and accompanying text, a regulator that in addition to selecting acceleration requests from a plurality of requests, informs one of the non-selected applications of the arbitration by issuing an “operation stop request” (Inomata, at least Fig. 10 and para. [0090], “In FIG. 10, in a driving support apparatus 30 according to the third embodiment, the driving support ECU 200 is provided with a regulator 260b, as in the second embodiment. The regulator 260b according to the third embodiment, however, is partially different from the regulator 260 according to the second embodiment in configuration (refer to FIG. 9). Specifically, the regulator 260b is configured in such a manner that not only the ACC deceleration request outputted from the ACC controller 230 and the PCS deceleration request outputted from the PCS controller 250 but also the ACC acceleration request outputted from the ACC controller 230 are inputted to the regulator 260b. The regulator 260b is configured not only to output the ACC deceleration request and the PCS deceleration request to the brake ECU 400, but also to output the ACC acceleration request to the engine ECU 300.”; and para. [0091], “Moreover, the regulator 260b according to the third embodiment is also configured to output an operation stop request (i.e. a request to stop the operation of the ACC control) to the ACC controller 230. The operation stop request outputted by the regulator 260b will be described in detail in the following explanation regarding the operations.”).  It would have been obvious to incorporate the teaching of Inomata into the system of Abe for the purpose of providing additional feedback (as initially taught by Abe) to the driver assist systems to regulate operation of the vehicle, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Response to Arguments
Applicant’s arguments with respect to the patentability of the claims over the previously cited prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915. The examiner can normally be reached Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J WALLACE/Primary Examiner, Art Unit 3665